Citation Nr: 0706841	
Decision Date: 03/08/07    Archive Date: 03/20/07

DOCKET NO.  04-31 290	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD) effective on March 
3, 2003 through August 26, 2004.  

2.  Entitlement to a rating in excess of 70 percent for PTSD, 
effective on August 27, 2004.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from February 1943 to 
December 1945.  

By a rating action in January 2004, the RO granted service 
connection for PTSD.  The RO assigned an initial rating of 
50 percent, effective on March 3, 2003.  

By a rating action in December 2004, the RO increased the 
rating to 70 percent.  The RO also granted the claim for a 
total rating based on individual unemployability due to 
service-connected disability (TDIU).  

Further, the RO awarded VA education benefits under Chapter 
35.  For each of those actions, the RO assigned August 27, 
2004 as the effective date.  

The veteran disagreed with the effective date of the TDIU and 
with the eligibility for VA education benefits under Chapter 
35, Title 38 of the United States Code.  He was issued a 
Statement of the Case; however, he did not perfect his appeal 
by submitting a Substantive Appeal with respect to either 
issue.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 20.1103 (2006).  

As such, the Board has no jurisdiction to consider an appeal 
as to either of those issues at this time.  38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.101 (2006).  





FINDINGS OF FACT

1.  On June 13, 2006, prior to the promulgation of a 
decision, the Board received notice from the veteran 
requesting that his appeal be withdrawn with respect to the 
issue of an initial rating in excess of 50 percent for PTSD, 
effective on March 3, 2003 through August 26, 2004.  

2.  On June 13, 2006, prior to the promulgation of a 
decision, the Board received notice from the veteran 
requesting that his appeal be withdrawn with respect to the 
issue of a rating in excess of 70 percent for PTSD, effective 
on August 26, 2004 through the present.  



CONCLUSIONS OF LAW

1.  The veteran has withdrawn the Substantive Appeal as to 
matter of an initial rating in excess of 50 percent for the 
service-connected PTSD, effective on March 3, 2003 through 
August 26, 2004.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2006).  

2.  The veteran has withdrawn of the Substantive Appeal as to 
the matter of a rating in excess of 70 percent for the 
service connected PTSD, effective on August 27, 2004.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2006).  



REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  

Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204 (2006).  

The veteran in this case is found to have withdrawn his 
appeal with respect to the matter of increased ratings for 
the service-connected PTSD in writing prior to the issuance 
of a decision by the Board.  

Hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed.  



ORDER

The appeal for an increased rating in excess of 50 percent 
for the service-connected PTSD for the period beginning on 
March 3, 2003 through August 26, 2004 is dismissed.  

The appeal for an increased rating in excess of 70 percent 
for the service-connected PTSD for the period beginning on 
August 27, 2004 through the present is dismissed.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


